EXHIBIT 13.2 Condensed Consolidated Statement of Income Three months ended Six months ended (unaudited) June 30 June 30 (millions of Canadian dollars except per share amounts) Revenues Natural Gas Pipelines Oil Pipelines Energy Income from Equity Investments 65 80 Operating and Other Expenses Plant operating costs and other Commodity purchases resold Depreciation and amortization Financial Charges/(Income) Interest expense Interest income and other (5 ) Income before Income Taxes Income Taxes Expense Current 39 42 95 Deferred 46 96 85 Net Income Net Income Attributable to Non-Controlling Interests 26 28 61 64 Net Income Attributable to Controlling Interests Preferred Share Dividends 14 14 28 28 Net Income Attributable to Common Shares Net Income per Common Share Basic and Diluted Dividends Declared per Common Share Weighted Average Number of Common Shares (millions) Basic Diluted See accompanying notes to the condensed consolidated financial statements. SECOND QUARTER REPORT 2012 TRANSCANADA [41 Condensed Consolidated Statement of Comprehensive Income Three months ended Six months ended (unaudited) June 30 June 30 (millions of Canadian dollars) Net Income Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) ) 7 ) Change in fair value of derivative instruments to hedge the net investments in foreign operations(2) ) 23 ) 72 Change in fair value of derivative instruments designated as cash flow hedges(3) 28 ) ) ) Reclassification to Net Income of losses on derivative instruments designated as cash flow hedges(4) 27 22 72 70 Reclassification to Net Income of actuarial losses and prior service costs on pension and other post-retirement benefit plans(5) 4 3 14 5 Other Comprehensive (Loss)/Income of Equity Investments(6) (3
